United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS        February 10, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 03-10605
                           Summary Calendar


SU-INN HO,

                                     Plaintiff-Appellant,

versus

CHARLES MILLER, Chairman of Board of Regents
The University of Texas System; ROBERT E. WITT,
President The University of Texas at Arlington;
PHILIP COHEN, dean of the Graduate School The
University of Texas at Arlington; RICHARD B.
TIMMONS, Chairman of the Department of Chemistry
Department Professor of the Chemistry Department
The University of Texas at Arlington; KRISHNAN
RAJESHWAR, Professor of the Chemistry Department
The University of Texas at Arlington; REED J. BLAU,
Assistant Professor of the Chemistry Department The
University of Texas at Arlington a resident of Cache
County, Utah,

                                     Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 4:03-CV-85-A
                          --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Su-Inn Ho appeals the summary judgment in favor of the

defendants on her civil rights action dismissing her civil rights


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-10605
                                 -2-

and tort claims regarding her dismissal from the doctoral

chemistry program at the University of Texas at Arlington and the

misdeeds of the individual defendants during a prior state

lawsuit challenging her failure to obtain her doctoral degree.

To the extent that Ho is challenging the proceedings in the prior

state court action, those claims are “inextricably intertwined”

with the state court’s judgment, and the district court lacked

jurisdiction to consider the allegations under the Rooker-

Feldman** doctrine.   Ho’s attempts to challenge the propriety of

the ruling in her first civil action by the federal district

court is also improper.   To the extent that Ho is repeating her

challenges to her dismissal from the university’s doctoral

program, her claims are barred by the doctrine of res judicata.

See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985); Nilsen v.

City of Moss Point, Miss., 701 F.2d 556, 560 (5th Cir.1983)(en

banc).    The judgment of the district court is therefore AFFIRMED.




     **
        Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923);
District of Columbia Court of Appeals v. Feldman, 460 U.S. 462
(1983).